ENTERRA ENERGY TRUST MANAGEMENT’S REPORT The consolidated financial statements of Enterra Energy Trust were prepared by management in accordance with accounting principles generally accepted in Canada.In preparing the consolidated financial statements, management has made estimates because of precise determination of certain assets and liabilities are dependent on future events.The financial and operating information presented in the reporting is consistent with that show in the consolidated financial statements. The consolidated financial statements have been examined by the external auditors and approved by the Board of Directors. Management of Enterra Energy Trust is responsible for establishing and maintaining adequate internal control over financial reporting for the Trust.Under the supervision of our Chief Executive Officer and our Chief Financial Officer we have conducted an evaluation of the effectiveness of our internal control over financial reporting based on the Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Based on our assessment, we have concluded that as of December 31, 2009, our internal control over financial reporting is effective.
